Citation Nr: 1416522	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-20 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a sacroiliac (SI) joint disorder, to include as secondary to a lumbar spine disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for a gastrointestinal disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty and active duty for training from April 2005 to September 2008, and in March 2009, respectively.  He also had additional unverified service with the National Guard from March 1985 to February 2010.

These matters are on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was most recently remanded in November 2012 for further evidentiary development.

The Board notes that in response to the VA correspondence in May 2013, the Veteran signed an Expedited Processing Waiver of the 30 Day Waiting Period.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, in the November 2012 Remand, the Board requested the RO obtain treatment records from the North Florida/South Georgia VA Health System from April 2012 to the present.  In the May 2013 Supplemental Statement of the Case, the RO indicated that VA treatment records from the VA Medical Center in Gainesville dated from April 2012 to December 2012 were considered, but those records have not been associated with the Veteran's paper claims file or electronic file.  Accordingly, these records must be obtained and associated with the claims file.
With regard to the Veteran's lumbar spine and cervical spine disorders, the Board remanded the claims for a VA examiner to determine whether any of the Veteran's current low back or cervical spine disabilities preexisted service and, if so, to opine as to whether there is clear and unmistakable evidence that any preexisting lumbar or cervical spine disorder was aggravated by service.  An opinion as to whether the Veteran's current complaints were related to his service was also requested. 

For the sake of clarity, the Board would like to reiterate that because the Board cannot locate an enlistment examination with respect to the Veteran's active duty enlistment beginning in April 2005, the presumption of soundness attaches, and in order to rebut the presumption, there must be clear and unmistakable evidence that the disorder preexisted service and was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If clear and unmistakable evidence does not exist with respect to either prong, the presumption attaches, and the case becomes one of direct service connection.  

In January 2013, the VA examiner diagnosed lumbar DDD, multilevel and scoliosis and opined that it is at least as likely as not that scoliosis preexisted his service and stated that scoliosis is a developmental condition, but failed to provide any opinion as whether the scoliosis was aggravated by his service.  The examiner also failed to provide an opinion as to whether the DDD pre-existed his service and was not aggravated therein or was otherwise related to his service.

With regard to the cervical spine, the examiner diagnosed cervical spine DDD and spondylosis and opined that the DDD was "at least as likely as not diagnosed during service," and explained that this condition is a degenerative process involving bony joint spaces, occurs between the age of 40 and 60 years, and undergoes natural progression not aggravated/worsened by service.  However, it is unclear from this opinion as to whether the cervical spine DDD pre-existed service and was not aggravated therein.  Moreover, the examiner provided no opinion as to whether the Veteran's spondylosis was related to his service.

With regard to the Veteran's bilateral hip disorder, after a November 2008 VA general medical examination the examiner concluded that despite subjective complaints, there was no evidence of a bilateral hip disorder.  The November 2008 examiner addressed the fact that there had been X-ray evidence of degenerative changes in both hips in service, in the recitation of the facts, but the examiner did not offer any explanation as to why the Veteran would be diagnosed with degenerative changes in service but then have no objective evidence of degenerative changes shortly after service. 

In November 2012, the Board remanded the claim for an addendum opinion from the November 2008 examiner to address the November 2006 and August 2007 X-rays which noted impressions of degenerative changes in the Veteran's hips.  The examiner was also asked to discuss any relationship between the Veteran's current complaints and the in-service X-ray findings and provide an explanation for any opinion reached.

In January 2013, the Veteran underwent another VA examination after which the examiner diagnosed bilateral hip degenerative joint disease (DJD) which she noted was shown on two occasions during service, but did not provide an opinion as to whether the Veteran's currently diagnosed DJD of the hip is related to his service.  The examiner also stated that the Veteran's DJD was diagnosed around the same time that he was diagnosed with lumbar degenerative disc disease (DDD) which suggests a possible secondary relationship between the bilateral hip disorder and the non-service connected lumbar spine disorder.

New VA examinations are deemed warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the claim for service connection of a SI joint disorder, the January 2013 VA examiner opined that it is at least as likely as not that the Veteran's SI joint dysfunction is related to the lumbar DDD.  Accordingly, as the claim for service connection for a SI joint disorder on a secondary basis is intertwined with the claim for entitlement to service connection for a lumbar spine disorder, the Board must also remand that issue.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of the VA treatment records, including those from the North Florida/South Georgia Veterans Health System since April 2012.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented on the Veteran's electronic claims file uploaded to the Veteran's electronic Virtual VA claims file, and the Veteran notified of the efforts made to obtain such records.

2.  After any treatment reports and service personnel records are obtained pursuant to the development in directives (1) and associated with the Veteran's electronic Virtual VA file and/or paper claims file, schedule an appropriate VA examination by an examiner other than the November 2008 and January 2013 VA examiner to determine the nature and etiology of any diagnosed bilateral hip, cervical spine, and lumbar spine disabilities.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a)  Diagnose any current cervical spine and lumbar spine disabilities.

1.  Is there clear and unmistakable evidence (undebatable) that any disability of the lumbar spine, to include a degenerative disorder and scoliosis, or disability of the cervical spine, to include degenerative disc disease and spondylosis, preexisted the Veteran's active service?

2.  For any disorder(s) of the cervical and lumbar spine found to have preexisted service, to specifically include scoliosis, the examiner should state whether there is clear and unmistakable evidence (un-debatable) that the disorder was not aggravated beyond its natural progression by service (i.e., did not undergo a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability).

3.  If the examiner finds a preexisting disorder was aggravated by service, the examiner should opine as to whether it is at least as likely as not that the Veteran's current complaints are related to the in-service aggravation.

4.  For any cervical and/or lumbar spine disability not found to have preexisted service, the examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the disability(ies) had its onset in service or is otherwise etiologically-related to the Veteran's active duty service or manifested within one year after the Veteran's period of active duty?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, his VA and private medical records, and November 2008 and January 2013 VA examinations and opinions.  Reference should be made to the contentions that the Veteran injured his back in-service in December 2006.  The examiner should discuss the clinical significance, if any, of the Veteran's citations to "spine-health.com" and "healthcentral.com" articles in the July 2013 Informal Hearing Presentation which state that degenerative disc disease is "most likely due to a low energy injury to the disc that progresses with time."

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

(b)  Diagnose any current bilateral hip disorder.

Is it at least as likely as not (50 percent or more probability) that any currently diagnosed bilateral hip disorder had its onset in service or is otherwise etiologically-related to the Veteran's active duty service or manifested within one year after the Veteran's period of active duty?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, his VA and private medical records, and November 2008 and January 2013 VA examinations and opinions.  The examiner should address the November 2006 and August 2007 X-rays which noted impressions of degenerative changes in the Veteran's hips.  The examiner should specifically reconcile his or her finding that the November 2008 x-rays showed no evidence of a bilateral hip disorder versus those in November 2006 and August 2007, which showed mild degenerative changes.  The examiner also should discuss any relationship between the Veteran's current complaints and the in-service X-ray findings.

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


